                  Case 20-10553-CSS               Doc 134       Filed 03/16/20         Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    ART VAN FURNITURE, LLC ., et al., 1                              ) Case No. 20-10553(CSS)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )
                                                                     )

                 NOTICE REGARDING COMMITTEE FORMATION MEETING

             PLEASE BE ADVISED that the Art Van Furniture, LLC, et al. March 18, 2020 in

person committee formation meeting will no longer take place at 10:00 am at the Sheraton in

Wilmington, DE. Completed questionnaires are still due by Tuesday, March 17, 2020 at

4:00 p.m. and should be emailed to linda.richenderfer@usdoj.gov. A representative of the US

Trustee’s Office will contact all creditors submitting a questionnaire to arrange for a telephonic

interview to occur on Tuesday, March 17 or Wednesday, March 18. Any questions may be sent

to Linda Richenderfer at the email address noted above.

Dated: March 16, 2020                                            Respectfully submitted,
Wilmington, Delaware                                             ANDREW R. VARA
                                                                 UNITED STATES TRUSTEE
                                               By:               /s/ Linda Richenderfer
                                                                 Linda Richenderfer (DE # 4138)
                                                                 Trial Attorney
                                                                 Office of the United States Trustee
                                                                 J. Caleb Boggs Federal Building
                                                                 844 King Street, Suite 2207, Lockbox 35
                                                                 Wilmington, DE 19801
                                                                 (302) 573-6491
                                                                 (302) 573-6497 (fax)

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
      AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
      (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
      LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location
      of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
